NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 

                United States Court of Appeals 
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted January 6, 2015 
                                 Decided January 7, 2015   
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         RICHARD D. CUDAHY, Circuit Judge 
                          
                         JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐1083 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Eastern District of 
                                                 Wisconsin. 
      v.                                          
                                                 No. 11‐CR‐133 
JOSE MONTALVO‐BORRERO                             
      Defendant‐Appellant.                       Lynn Adelman, 
                                                 Judge. 
 
                                        O R D E R 

        After a jury trial, Jose Montalvo‐Borrero was convicted of conspiracy to distribute 
1 kilogram of heroin. See 21 U.S.C. §§ 846, 841(a)(1). He was sentenced to life 
imprisonment, the sentence required by statute for defendants with two prior felony 
drug convictions. See id. § 841(b)(1)(A)(i). He filed a notice of appeal, but his appointed 
lawyer has concluded that the appeal is frivolous and seeks to withdraw. See Anders v. 
California, 386 U.S. 738, 744 (1967). Montalvo‐Borrero opposes this motion. See CIR. R. 
51(b). Counsel’s brief explains the nature of the case and addresses the issues that a case 
of this kind might be expected to involve. Because counsel’s analysis appears to be 
thorough, we limit our review to the subjects that counsel has discussed as well as those 
raised by Montalvo‐Borrero. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   
No. 14‐1083                                                                         Page 2 
 
        Montalvo‐Borrero was arrested in March 2010 after a traffic stop that led to the 
discovery of heroin in his car; the drugs were packaged in a way that suggested that he 
worked with the Zapata drug organization. At the police station, two officers started to 
record an interview with him. According to testimony that they later gave at his trial, 
after they read him his Miranda rights, he said that he wanted his attorney present before 
questioning. But at that point Montalvo‐Borrero motioned for the officers to turn off the 
recorder. They did, and he confided to them that he did not trust his lawyer because the 
lawyer might report back to the Zapata organization. He then volunteered to tell the 
officers of his involvement with the two brothers, Reinaldo and Ricardo Zapata, who run 
that organization. He also offered to be an informant. But Montalvo‐Borrero proved to 
be an unreliable informant, so the police began conducting surveillance of him.   

       Montalvo‐Borrero was arrested again a year later, and this time he was tried for 
distributing drugs for the Zapata organization. Montalvo‐Borrero did not testify, and the 
defense did not call any witnesses. Several police officers, FBI agents, and members of 
the Zapata organization, including the brothers, testified for the government. Ricardo 
Zapata stated that Montalvo‐Borrero was his right‐hand man. He explained that 
Montalvo‐Borrero packaged, sold, and tested heroin, collected money from other sellers, 
and drove to Chicago to buy heroin from their supplier. Ricardo also stated that 
Montalvo‐Borrero had gone to the supplier on more than five occasions and picked up 
around 200 grams of heroin each time. The heroin was then cut in order to double the 
amount. The conspiracy, according to Ricardo, involved more than 2 kilograms of 
heroin. Other members of the drug organization testified and confirmed 
Montalvo‐Borrero’s role in the organization as well as the amount of heroin involved. 
The jury found him guilty of conspiracy and found that the conspiracy involved at least 
1 kilogram of heroin.   

        In his Anders submission, counsel first considers whether Montalvo‐Borrero could 
challenge the sufficiency of the evidence supporting his conviction but properly 
concludes that the challenge would be frivolous. When reviewing a challenge to the 
sufficiency of the evidence, we view the evidence in the light most favorable to the 
government and uphold the jury’s verdict so long as any rational jury could have found 
the defendant guilty beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 
(1979); United States v. Aldridge, 642 F.3d 537, 544 (7th Cir. 2011). To prove conspiracy the 
government was required to show the existence of an agreement between two or more 
people to distribute drugs and that Montalvo‐Borrero knowingly and intentionally 
joined in this agreement. See United States v. Suggs, 374 F.3d 508, 518 (7th Cir. 2004). 
Furthermore a jury may hold Montalvo‐Borrero accountable for the amount of drugs 
No. 14‐1083                                                                               Page 3 
 
resulting from any reasonably foreseeable transactions attributable to the conspiracy. 
See United States v. Nunez, 673 F.3d 661, 662 (7th Cir. 2012); United States v. Easter, 553 F.3d 
519, 523 (7th Cir. 2009). From the government’s witnesses, the jury received ample 
evidence of both the conspiracy to distribute heroin and the amount of heroin it 
involved. Although the defense argued at trial that the testimony of the co‐conspirators 
was unreliable, we would not second‐guess the jury’s credibility determinations on 
appeal. See United States v. Roberts, 534 F.3d 560, 569 (7th Cir. 2008).   

       Next counsel properly deems frivolous any Fifth Amendment challenge to the 
admission of Montalvo‐Borrero’s statements to the police during his March 2010 
interview. Counsel considers whether those statements are inadmissible because 
Montalvo‐Borrero initially said he would like to speak to an attorney. See Edwards v. 
Arizona, 451 U.S. 477, 484–85 (1981); Miranda v. Arizona, 384 U.S. 436, 469–70, 474–76 
(1966). Defense counsel did not move to suppress these statements before trial and did 
not object to the officers’ testimony during trial. Under the version of Rule 12(e) of the 
Federal Rules of Criminal Procedure in effect at the time of the trial, if a motion to 
suppress was not made before trial, then the suppression argument is waived unless the 
defendant can show good cause for the delay. We have interpreted this rule to allow for 
plain‐error review when the defendant shows good cause. See United States v. Kelly, No. 
14‐1015, 2014 WL 6678311, at *4 (7th Cir. Nov. 26, 2014); United States v. Hargrove, 508 
F.3d 445, 449–50 (7th Cir. 2007); United States v. Johnson, 415 F.3d 728, 730–31 (7th Cir. 
2005). Rule 12 was amended effective December 1, 2014, after the trial in this case. The 
new rule, now 12(c)(3), does not mention waiver; it says only that a motion to suppress 
not made before trial is “untimely” but that a court may consider the untimely objection 
for “good cause.”   

        We need not decide which rule applies here or examine the issue of good cause. 
See United States v. Powers, 168 F.3d 943, 946 (7th Cir. 1999) (ruling that amended rule 
may be used if “just and practicable”); Cleveland v. Porca Co., 38 F.3d 289, 294 (7th Cir. 
1994) (same). Even if we assume that Montalvo‐Borrero satisfies the standard for 
obtaining review of the district court’s decision to admit his statements, an argument 
that the court erroneously admitted the statements would be frivolous. A defendant who 
has initially invoked Miranda rights may later voluntarily restart the conversation with 
the police, producing admissible statements. See Edwards, 451 U.S. at 484–85; United 
States v. Robinson, 586 F.3d 540, 545 (7th Cir. 2009). Nothing in the record casts doubt on 
the officers’ account that Montalvo‐Borrero did just that when, after he initially 
requested counsel, he then reversed himself and voluntarily discussed his work with the 
Zapata brothers. Thus it would be frivolous to challenge the admission of his statements.   
No. 14‐1083                                                                              Page 4 
 
        Counsel next considers whether Montalvo‐Borrero could challenge the jury 
instructions but concludes that such an argument would be frivolous. Montalvo‐Borrero 
did not object to the instructions, so we would review them for plain error. See United 
States v. White, 698 F.3d 1005, 1018 (7th Cir. 2012); United States v. Peters, 435 F.3d 746, 754 
(7th Cir. 2006). The district court generally used this circuit’s pattern instructions. 
See SEVENTH CIR. PATTERN JURY INSTRUCTIONS (2012). We see only one slight deviation 
from the pattern instructions: the jury was informed that, in calculating the drug amount 
attributable to the conspiracy, any amount arising from transactions reasonably 
foreseeable to Montalvo‐Borrero could be included. But we would not find plain error 
here because this instruction still accurately reflects the law. See Nunez, 673 F.3d at 662; 
Easter, 553 F.3d at 523; United States v. Graham, 431 F.3d 585, 589 (7th Cir. 2005).   

       Finally, counsel considers a challenge to Montalvo‐Borrero’s sentence on the 
ground that the prior convictions that subjected him to a mandatory life sentence had to 
be submitted to the jury. But, as counsel correctly notes, the Supreme Court in 
Almendarez‐Torres v. United States, 523 U.S. 224 (1998), rejected this argument, a ruling left 
unaltered by Alleyne v. United States, 133 S. Ct. 2151, 2160 n.1 (2013). See United States v. 
Boyce, 742 F.3d 792, 799 (7th Cir.), cert. denied, 134 S. Ct. 2321 (2014); United States v. 
Garrett, 757 F.3d 560, 574 (7th Cir. 2014).   

       Montalvo‐Borrero raises two issues in his 51(b) response beyond those addressed 
by counsel. First, he charges ineffective assistance of counsel, but such a challenge is best 
reserved for collateral review where a fuller record can be developed. See Massaro v. 
United States, 538 U.S. 500, 504–05 (2003); United States v. Harris, 394 F.3d 543, 557–58 (7th 
Cir. 2005). Second, he argues that his indictment was constructively amended because it 
included allegations that two deaths resulted from the conspiracy’s heroin distribution, 
which was not proven at trial. But an indictment is not impermissibly amended when 
what is proven at trial is narrower than the indictment, provided “the offense proved 
was fully contained within the indictment.” United States v. Miller, 471 U.S. 130, 137 
(1985); see United States v. Perez, 673 F.3d 667, 669 (7th Cir. 2012); United States v. Trennell, 
290 F.3d 881, 889 (7th Cir. 2002). Proving the deaths would also have triggered life 
imprisonment, see generally 21 U.S.C. § 841(b), but the government instead relied on 
Montalvo‐Borrero’s prior convictions to trigger a mandatory life sentence, and the 
deaths were unnecessary to the conspiracy charge itself, see id. §§ 846, 841(a)(1).   

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.